Citation Nr: 1401420	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right eye condition.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to March 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for a right eye disability and assigned a 10 percent rating for the Veteran's service-connected degenerative changes of the lumbar spine, effective March 22, 2006.  The Veteran disagreed with the denial of service connection for the right eye disability and with the rating assigned for his spinal disability.  He perfected an appeal as to those issues.  

In an August 2009 statement, the Veteran contended that he was "unable to hold a job" due to his spinal disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but is part of a claim for increased compensation.  In light of the foregoing, the Board has jurisdiction over the issue of TDIU and has separately captioned that issue on the title page.

In August 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to service connection for a right knee disability, secondary to the service-connected lumbar spine disability, has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2010 hearing transcript.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The issues of the Veteran's entitlement to TDIU and to an initial rating in excess of 10 percent for his lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right eye condition, currently diagnosed as latent hyperopia, is etiologically related to his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a right eye condition are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Veteran's service treatment records reflect that he was seen on multiple occasions for right eye tearing, swelling, and decreased vision.  In December 2004, he was diagnosed with latent hyperopia.  After service, the Veteran underwent a VA ocular examination in October 2006.  Based on review of the Veteran's medical history as well as examination of the Veteran's right eye, the examiner determined that the Veteran's symptoms began during service and opined that it was possible he had latent hyperopia.  As there is no competent medical opinion to the contrary, and with the application of the benefit of the doubt rule, service connection for a right eye condition, diagnosed as latent hyperopia, is warranted.


ORDER

Service connection for a right eye condition, diagnosed as latent hyperopia, is granted.


REMAND

After careful review of the record, the Board finds that further development is necessary regarding the issues of entitlement to an increased rating for the service-connected lumbar spine disability and entitlement to TDIU.  

VA treatment reports in the record are current only through June 13, 2008, but the Veteran testified before the undersigned that he subsequently received VA evaluation and treatment pertinent to his spinal disability, to include MRI and physical therapy.  Accordingly, on remand, the AOJ must obtain all outstanding medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the last VA spinal examination was conducted more than five years ago and did not address the Veteran's contention of lumbar pain radiating to his right leg or his contention of unemployability due to spinal disability, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment and examination from the VA Medical Center in Topeka dated from June 13, 2008 to the present.  Document any search with a negative result. 

2.  Ask the Veteran to identify any private health care provider(s) from whom he has received treatment for his degenerative changes of the lumbar spine.  Provide any releases necessary for VA to secure records of any such treatment or evaluation.

3.  After the foregoing development has been completed, schedule the Veteran for a VA examination to determine the severity of his service-connected degenerative changes of the lumbar spine.  The claims file (to include any documents in Virtual VA and/or VBMS) and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examiner's clinical findings should be set forth in detail, to include active and passive ranges of motion of the spine (in degrees).  Any further limitation of motion due to pain should be reported.  The examiner should also ascertain whether there is evidence of favorable or unfavorable ankylosis of the spine, and state whether there is weakened movement, excess fatigability, or incoordination attributable to the degenerative changes.  If so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors.   

The examiner must also address whether the Veteran experiences any objective neurologic abnormalities associated with his lumbar spine disability; if so, the examiner must assess the severity of any such abnormality as mild, moderate, moderately severe, or severe.  The examiner also must discuss the effect of the spinal disability on the Veteran's ability to obtain and retain substantially gainful employment.  A rationale must accompany all opinions. 

4.  When the development requested above has been completed, the case should be reviewed by the AOJ and the remanded issues must be readjudicated. If the benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


